





CITATION: Lukezic v. Southward, 2011 ONCA 295



DATE: 20110413



DOCKET: C52769



COURT OF APPEAL FOR ONTARIO



Cronk, Gillese and MacFarland JJ.A.



BETWEEN



James Joseph Lukezic



Appellant



and



Jennifer Southward



Respondent



James Joseph Lukezic, in person



Bradley J. Troup, for the respondent



Heard: April 11, 2011



On appeal from the order of Justice J.
          Cavarzan of the Superior Court of Justice, dated September 16, 2010.



APPEAL BOOK ENDORSEMENT



[1]

In our view, the order sought to be appealed (an order changing the
    venue for the trial of this action) is interlocutory in nature.  Accordingly,
    any appeal from the order in question lies to the Divisional Court with leave
    of that court.  The appeal, therefore, is quashed.  The respondent is entitled
    to her partial indemnity costs of todays attendance, fixed in the aggregate
    amount of $3,595.80, inclusive of disbursements and all applicable taxes,
    payable forthwith.


